PER CURIAM.
The plaintiff, a foreign corporation, was engaged in the insurance business in this state from July, 1887, to and including January, 1891. Its principal place of business was in the city of San Francisco, but it had a branch office in-the city of Los Angeles. From January, 1888, to January 10, 1891, defendant was the agent of plaintiff, and the manager of its business at its Los Angeles office, and as such was charged with the receipt and disbursement of its funds at that office. In August, 1891, plaintiff brought this action to recover from defendant the sum of $1,600, alleged to have been collected by him as such agent and manager from various persons to and for the use of plaintiff, and not paid over or accounted for, though demand for its payment had been made. The answer of defendant was a general denial. The case was tried without a jury, and the court found, in effect, that the defendant had received for and on account of the plaintiff sums of money which he had not paid over nor accounted for, aggregating, with the interest thereon, $798.95. The court accordingly gave judgment in favor of the plaintiff for the sum named, from which, and from an order denying his motion for a new trial, the defendant appeals.
*276The principal contention on the part of the appellant is that the findings were not justified by the evidence. The evidence brought up in the transcript covers more than two hundred and twenty printed pages, and it would subserve no useful purpose to attempt to set it out or state its substance. A careful inspection of the record, however, shows that, while the evidence is conflicting in many respects, it is still quite sufficient to uphold and justify the findings. The judgment, therefore, cannot be reversed on this ground.
The only other ground urged for a reversal is that the findings do not cover all the issues raised in the case. This point cannot be sustained. The findings are full and explicit as to all the items for which judgment was given in favor of the plaintiff; and, as to the others, no special findings were necessary, for the reason that as to them the judgment was in effect in favor of the defendant. It results that the judgment and order appealed from must be affirmed, and it is so ordered.